YUM! BRANDS LEADERSHIP RETIREMENT PLAN Plan Document for the 409A Program, Effective as of January 1, 2005 (with amendments through December 2008) YUM! Brands Leadership Retirement Plan Table of Contents Page ARTICLE I – FOREWORD 1 ARTICLE II – DEFINITIONS 2 2.01 Allocation Date: 2 2.02 Authorized Leave of Absence: 2 2.03 Base Compensation: 2 2.04 Beneficiary: 2 2.05 Bonus Compensation: 3 2.06 Break in Service Payment Election: 3 2.07 Change in Control: 3 2.08 Code: 5 2.09 Company: 5 2.10 Disability: 5 2.11 Disability Benefits: 6 2.12 Disability Leave of Absence: 6 2.13 Disability Payment Election: 6 2.14 Earnings Credit: 6 2.15 Earnings Rate: 6 2.16 Employer: 7 2.17 Employer Credit / Employer Credit Percentage: 7 2.18 ERISA: 7 2.19 Executive / Eligible Executive: 7 2.20 409A Program: 7 2.21 Key Employee: 8 2.22 LRP Account: 9 2.23 LRP Benefit: 9 2.24 One-Year Break in Service: 9 2.25 Participant: 10 2.26 Plan: 10 2.27 Plan Administrator: 10 2.28 Plan Year: 10 2.29 Pre-409A Program: 10 2.30 Retirement: 10 2.31 Section 409A: 10 2.32 Separation from Service: 10 2.33 Spouse: 11 2.34 Termination Date: 11 2.35 Valuation Date: 11 2.36 Vesting Schedule: 11 2.37 Vested LRP Account: 11 2.38 Year of Participation: 12 2.39 Year of Service: 12 2.40 YUM! Organization: 12 i YUM! Brands Leadership Retirement Plan Table of Contents Page ARTICLE III – PARTICIPATION 13 3.01 Eligibility to Participate. 13 3.02 Inception of Participation. 14 3.03 Termination of Participation. 15 3.04 Break in Service. 15 ARTICLE IV – ELECTIONS 17 4.01 Beneficiaries. 17 4.02 Deferral of Payment While Receiving Disability Benefits. 17 4.03 Break in Service Deferral of Payment. 18 ARTICLE V – PARTICIPANT LRP BENEFITS 21 5.01 Credits to a Participant’s LRP Account. 21 5.02 Vesting Schedule. 24 5.03 Distribution of a Participant’s Vested LRP Account. 25 5.04 Valuation. 27 5.05 FICA Taxes and LRP Account Reduction. 27 ARTICLE VI – PLAN ADMINISTRATION 28 6.01 Plan Administrator. 28 6.02 Powers of the Plan Administrator. 28 6.03 Compensation, Indemnity and Liability. 29 6.04 Taxes. 29 6.05 Records and Reports. 30 6.06 Rules and Procedures. 30 6.07 Applications and Forms. 30 6.08 Conformance with Section 409A. 30 ARTICLE VII – CLAIMS PROCEDURES 31 7.01 Claims for Benefits. 31 7.02 Appeals. 31 7.03 Special Claims Procedures for Disability Determinations. 31 7.04 Exhaustion of Claims Procedures. 32 7.05 Limitations on Actions. 33 ARTICLE VIII – AMENDMENT AND TERMINATION 35 8.01 Amendment to the Plan. 35 8.02 Termination of the Plan. 35 ARTICLE IX – MISCELLANEOUS 37 9.01 Limitation on Participant Rights. 37 9.02 Unfunded Obligation of Individual Employer. 37 9.03 Other Benefit Plans. 37 9.04 Receipt or Release. 37 9.05 Governing Law. 38 ii YUM! Brands Leadership Retirement Plan Table of Contents Page 9.06 Adoption of Plan by Related Employers. 38 9.07 Rules of Construction. 38 9.08 Successors and Assigns; Nonalienation of Benefits. 39 9.09 Facility of Payment. 39 ARTICLE X – SIGNATURE 40 APPENDIX 41 APPENDIX ARTICLE A – LRP BENEFITS FOR CERTAIN PARTICIPANTS 42 A.01 Scope. 42 A.02 Allocation Date for Class I Appendix Participants. 42 A.03 Employer Credit for Class I Appendix Participants. 42 A.04 Special Interim Earnings Rate for Class I Appendix Participants. 44 A.05 Vesting for Class I Appendix Participants. 45 A.06 Initial Eligibility Date for Class II Appendix Participants. 45 A.07 Employer Credit Percentage for Class II Appendix Participants. 45 iii ARTICLE I – FOREWORD YUM! Brands, Inc. (the “Company”) established the YUM! Brands Leadership Retirement Plan (the “Plan”) to benefit selected executives who are not eligible to participate in the YUM! Brands Retirement Plan.The Plan was effective as of April 1, 2002, and it was originally known as the Supplemental Executive Retirement Plan. This document is effective as of January 1, 2005 (the “Effective Date”).Effective January 1, 2008, this document was amended and restated to add additional eligible executives and make certain other design changes.In December 2008, this document was further amended and restated to make certain changes for Section 409A and other items. This document sets forth the terms of the Plan that are applicable to benefits that are subject to Section 409A, i.e., generally, benefits that are earned or vested after December 31, 2004 (the “409A Program”).Other benefits under the Plan shall be governed by a separate set of documents that set forth the pre-Section 409A terms of the Plan (the “Pre-409A Program”).Together, this document and the documents for the Pre-409A Program describe the terms of a single plan.However, amounts subject to the terms of this 409A Program and amounts subject to the terms of the Pre-409A Program shall be tracked separately at all times.The preservation of the terms of the Pre-409A Program, without material modification, and the separation between the 409A Program amounts and the Pre-409A Program amounts are intended to be sufficient at all times to permit the Pre-409A Program to remain exempt from Section 409A. With respect to benefits covered by this document, this document sets forth the terms of the Plan, specifying the group of executives of the Company and certain affiliated employers who are eligible to participate and the Plan’s general provisions for determining and distributing benefits.Additional and alternate provisions applicable to certain eligible executive’s benefits are set forth in the Appendix. The Plan is unfunded and unsecured for purposes of the Code and ERISA.The benefits of an executive are an obligation of that executive’s individual employer.With respect to his employer, the executive has the rights of an unsecured general creditor. 1 ARTICLE II – DEFINITIONS When used in this Plan, the following bold terms shall have the meanings set forth below unless a different meaning is plainly required by the context: 2.01Allocation Date: The date as of which an Employer Credit is credited to the Participant’s LRP Account.Except as otherwise provided in the Appendix for one or more specific Participants, the last business day of each Plan Year shall be an Allocation Date.In addition, when a Participant no longer is an active Participant, the last day of the calendar quarter containing his Termination Date shall also be an Allocation Date. 2.02Authorized Leave of Absence: A period of time when a Participant is considered to remain in the employment of his Employer (except as provided below) while not actively rendering services to his Employer as a result of one or more of the following – (a)Any absence of 6 months or less (or 24 months or less, if the Participant retains a contractual right to return to work) that is authorized by an Employer under the Employer’s standard personnel practices, whether paid or unpaid, as long as there is a reasonable expectation that the Participant will return to perform services for the Employer; (b)A leave of absence pursuant to the Uniformed Services Employment and Reemployment Rights Act (“USERRA”); or (c)A leave of absence pursuant to the Family Medical Leave Act (“FMLA”) or any other similar family medical leave law of a particular state, if such law provides for a longer leave of absence than the FMLA. 2.03Base Compensation: An Eligible Executive’s gross base salary, as determined by the Plan Administrator and to the extent paid in U.S. dollars from an Employer’s U.S. payroll for a period that the Eligible Executive is an active Participant in the Plan.For any applicable period, an Eligible Executive’s gross base salary shall be determined without regard to any reductions that may apply to the base salary, including applicable tax withholdings, Executive-authorized deductions (including deductions for the YUM! Brands 401(k) Plan and applicable health and welfare benefits), tax levies and garnishments. 2.04Beneficiary: The person or persons (including a trust or trusts) properly designated by a Participant, as determined by the Plan Administrator, to receive the Participant’s Vested LRP Account in the event of the Participant's death.To be effective, any Beneficiary designation must be in writing, signed by the Participant, and filed with the Plan Administrator prior to the Participant’s death, and it must meet such other standards (including the requirement for spousal consent to the naming of a non-Spouse beneficiary by a married Participant) as the Plan Administrator shall require from time to time.An incomplete Beneficiary designation, as determined by the Plan Administrator, shall be void and of no effect.If some but not all of the persons designated by a Participant to receive his Vested LRP Account at death predecease the Participant, the Participant’s surviving Beneficiaries shall be entitled to the portion of the Participant’s Vested LRP Account intended for such pre-deceased persons in proportion to the surviving Beneficiaries’ respective shares; provided that primary beneficiaries shall be paid before contingent beneficiaries.If no designation is in effect at the time of a Participant’s death or if all designated Beneficiaries have predeceased the Participant, then the Participant’s Beneficiary shall be (i) in the case of a Participant who is married at death, the Participant’s Spouse, or (ii) in the case of a Participant who is not married at death, the Participant’s estate.In determining whether a Beneficiary designation that relates to the Plan is in effect, unrevoked designations that were received prior to the Effective Date of the 409A Program shall be considered.A Beneficiary designation of an individual by name (or name and relationship) remains in effect regardless of any change in the designated individual’s relationship to the Participant.A Beneficiary designation solely by relationship (for example, a designation of “Spouse,” that does not give the name of the Spouse) shall designate whoever is the person (if any) in that relationship to the Participant at his death.An individual who is otherwise a Beneficiary with respect to a Participant’s Vested LRP Account ceases to be a Beneficiary when all applicable payments have been made from the LRP Account. 2 2.05Bonus Compensation: The gross amount of an Eligible Executive’s target annual incentive or bonus award, which shall be equal to the Eligible Executive’s current annualized Base Compensation in effect as of the applicable Allocation Date multiplied by the Eligible Executive’s current target bonus percentage, in effect as of the applicable Allocation Date, under his Employer’s annual incentive or bonus plan.Bonus Compensation shall be determined by the Plan Administrator and shall only be taken into account to the extent paid in U.S. dollars from an Employer’s U.S. payroll.An Eligible Executive’s Bonus Compensation shall be determined without regard to any reductions that may apply, including applicable tax withholdings, Executive-authorized deductions (including deductions for the YUM! Brands 401(k) Plan and applicable health and welfare benefits), tax levies, and garnishments. 2.06Break in Service Payment Election: The election to defer the distribution of a Participant’s Pre-Break Subaccount, if applicable, pursuant to the provisions of Section 4.03. 2.07Change in Control: A “Change in Control” shall be deemed to occur if the event set forth in any one of the following paragraphs shall have occurred: 3 (a)Any Person is or becomes the Beneficial Owner, directly or indirectly, of securities of the Company (not including in the securities beneficially owned by such Person any securities acquired directly from the Company or an Affiliate) representing 20% or more of the combined voting power of the Company’s then outstanding securities, excluding any Person who becomes such a Beneficial Owner in connection with a transaction described in clause (i) of Subsection (c) below; (b)The following individuals cease for any reason to constitute a majority of the number of directors then serving; individuals who, on the date hereof, constitute the Board and any new director (other than a director whose initial assumption of office is in connection with an actual or threatened election contest, including a consent solicitation, relating to the election of directors of the Company), whose appointment or election by the Board or nomination for election by the Company’s stockholders was approved or recommended by a vote of at least two-thirds (2/3) of the directors then still in office who either were directors on the date hereof or whose appointment, election or nomination for election was previously so approved or recommended; or (c)There is consummated a merger or consolidation of the Company or any direct or indirect Subsidiary with any other corporation, other than (i) a merger or consolidation immediately following which those individuals who immediately prior to the consummation of such merger or consolidation, constituted the Board, constitute a majority of the board of directors of the Company or the surviving or resulting entity or any parent thereof, or (ii) a merger or consolidation effected to implement a recapitalization of the Company (or similar transaction) in which no Person is or becomes the Beneficial Owner, directly or indirectly, of securities of the Company (not including in the securities beneficially owned by such Person any securities acquired directly from the Company or an Affiliate) representing 20% or more of the combined voting power of the Company’s then outstanding securities. Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have occurred by virtue of the consummation of any transaction or series of integrated transactions immediately following which the record holders of the common stock of the Company immediately prior to such transaction or series of transactions continue to have substantially the same proportionate ownership in an entity which owns all or substantially all of the assets of the Company immediately following such transaction or series of transactions. For purposes of the foregoing, the following capitalized and underlined words shall have the meanings ascribed to them below: “Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of the Exchange
